WaychoFF, P. J.,
— This matter comes before the court as follows:
On February 24,1940, the School District of Monongahela Township presented its petition asking for a declaratory judgment upon the question of whether or not Sylva L. Eberhart, respondent, was legally qualified or permitted by law to act as a janitor of a school building belonging to and being operated by the school district. On March 1, 1940, Sylva L. Eberhart, respondent, filed an answer.
Thereafter the matter was submitted to the court upon petition and answer and the court was asked to file an opinion and order in settlement of the controversy.
It appears from the facts uncontroverted by the answer that the said Sylva L. Eberhart was a duly-elected school director of the School District of Monongahela Township and that his term would have expired on the first Monday of December 1941; that the said Sylva L. Eberhart resigned as such school director on October 2, 1939, and has not since that date been a school director of the school district of the said Monongahela Township; that on October 3, 1939, the school board, at a regular meeting, ac*587cepted the resignation by unanimous vote of the other four members of the hoard and at the same meeting adopted a resolution employing Sylva L. Eberhart as a janitor in the Sugar Grove School House at a monthly salary of $72, the employment to be effective at once.
The question coming before the court at this time is whether or not Sylva L. Eberhart had a right under the law to accept employment as a janitor of the Sugar Grove School House before the date of the end of the term for which he had been duly elected a school director.
The law upon the subject as appearing in section 226 of the School Code of May 18,1911, P. L. 309, as amended by section 1 of the Act of May 26,1933, P. L. 1070,24 PS §187, is as follows:
“No school director shall, during the term for which he was elected or appointed, be employed in any capacity by the school district in which he is elected or appointed, or receive from such school district any pay for services rendered to the district except as provided in this act: Provided, however, That one who has served as a school director for three consecutive terms, of six years each, may be elected to the position of attorney or solicitor for the board of which he was a member by the unanimous vote of all the other members of the board, and, after resigning his office as school director, shall be entitled to receive such pay for his services as solicitor as the board of school directors may determine.”
Reading this law, and especially reading the proviso connected therewith, convinces us that the said Sylva L. Eberhart cannot legally be employed as a janitor by the School Board of Monongahela Township until after the first Monday of December 1941, the end of the term for which he was elected.
We therefore make the following

Order

And now, June 10, 1940, this matter came on to be heard, was argued and briefs submitted and after con*588sideration the appointment of the said Sylva L. Eberhart as a janitor of the Sugar Grove School House on October 3, 1939, by the School Board of Monongahela Township, Greene County, Pa., is declared to be illegal and without authority of law.
If the School Board of the School District of Monongahela Township has not already done so, appropriate action should be taken rescinding and terminating such employment.